                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        2:19-cv-01582-RAO                                            Date: April 3, 2019
Title           Kitu Life, Inc. v. KIITO, INC.



Present: The Honorable:         Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                            N/A
                  Deputy Clerk                                     Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     N/A                                                   N/A


Proceedings: (IN CHAMBERS)              ORDER TO SHOW CAUSE

        This action was filed on March 4, 2019 by Kitu Life, Inc. (“Plaintiff) against KIITO,
INC. (“Defendant”). On April 2, 2019 Defendant filed a Stipulation extending time to answer.
Plaintiff has not yet filed the required proof of service of the Summons and Complaint.

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before April 10, 2019:

           •      Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer   dl




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
